DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over K. Bang et. al. (WO Publication No. 2014/116070 A1, published on 07/31/2014, hereafter referred to as “Bang”) in view of Beaudry (US Publication 2018/0230155, published on 8/16/2018 hereafter referred to as “Beaudry”) as evidenced by US Patent 10,253,026.

Bang teach a method for preparing the compound of formula I’ by reacting the compound of formula II with the compound of formula III in inert polar solvent in the presence of a base [Page 4 Line 23]. 
Specifically, in Example 1 Step (1-2), Bang teaches the synthesis of compound of Formula I’ as exemplified in the following reaction [Page 10 Line 21-27]:


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


	Bang teach examples of the polar solvent used in the above reaction including N,N-dimethylformamide, N,N-dimethylacetamide, N-methylpyrrolidin-2-one, dimethyl sulfoxide and a mixture thereof [Page 5 Line 17]. 
	

In Bang’s above Example 1, N,N-dimethylacetamide meets the limitation of the claim 2 term polar aprotic solvent, K2CO3 meets the limitation of the claim 3 term base, and the amount of the base, K2CO3 meets the limitation of claim 4. 

Claim 5 further limits claim 1 only by requiring that the claim 1 compound of Formula II be prepared according to steps (i)-(ii).  However, Bang teach that the compound of Formula II is prepared by the same method as claim 5.  That is, Bang’s following Example 1 Steps (i) and (ii) disclose the preparation of compound of Formula II, the starting material in the preparation of compound of Formula I’ [Page 8 Line 25- Page 9 Line 15].


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


In Example 1 above, Bang teach each and every limitation of claim 5, respecting reacting/subjecting a “compound of Formula VII to a reaction with a halogenating agent (phosphorous oxychloride) in the presence of an organic base (N,N-diisopropylamine) to produce the compound of Formula VI, which is then subjected to a reaction with a compound of Formula VIII to obtain the compound of Formula V; and (ii) subjecting the compound of Formula V to a reaction with an ammonia solution in a polar protic solvent (methanol).  

With respect to claim 6, Bang teach that the organic base used in the above reaction is diisopropylethylamine. Bang’s disclosure meets the limitation of the claim 6 term organic base. 

With respect to claim 7, Bang teach that the halogenating agent used in the above reaction is phosphorus oxychloride. Bang’s disclosure meets the limitation of the claim 7 term halogenating agent. 

With respect to claim 8, Bang teach that the polar protic solvent used in the above reaction is methanol. Bang’s disclosure meets the limitation of the claim 8 term polar protic solvent.

Claim 9 further limits claim 1 specifying the steps for preparation of the claim 1 compound of Formula III. However, Bang teach that the compound of formula III is prepared by the same method as claim 9. Bang’s following Example 1 Step (1-1) teaches the preparation of compound of Formula III [Page 10 Line 5-13].


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Bang at [Page 10].

In Example 1 Step (1-1) above, Bang meets each and every limitation of the claim 9 steps of “wherein the compound of Formula III is prepared by allowing the compound of Formula IX or its salt to react with the compound of formula X (acryloyl chloride) in the presence of a base (NaHCO3)”.  

With respect to claim 10, Bang teach that the above reaction is conducted in a mixture of an organic solvent (tetrahydrofuran) and water. Bang’s disclosure meets the limitation of the claim 10 term organic solvent. 

With respect to claim 11, Bang teach that the base used in the above reaction is sodium bicarbonate. Bang’s disclosure meets the limitation of claim 11. 

With respect to claim 12, Bang teach that the amide coupling agent used in the above reaction include I-ethyl-3-(3-dimethylaminopropyl)carbodiimide, hydroxy benzotriazole, 0-(7azabenzotriazol-l-yl)-N,N,N’,N’-tetramethyluronium hexafluoro phosphate, N,N’ dicyclohexylcarboimide, I -hydroxy- 7- azabenzotriazole, N-N’ diisopropy lcarboimide, (benzotriazol-1-yIoxy)tris (dimethylamino) phosphonium hexafluoro phosphate and a mixture thereof [Page 7 Line 24-29]. Bang’s disclosure meets the limitation of claim 12. 

With respect to claim 13, Bang teach that the salt of the compound of Formula IX above is preferably a hydrochloride salt (2HCl salt) or a hydrobromide salt (2HBr salt) [Page 8 Line 1-2]. Bang’ disclosure meets the limitation of claim 13. 

With respect to claims 15 and 16, the instant specification recites the method of converting the mixture of compounds of Formula I and Formula I’ to a salt form as specified by the following instant specification excerpt:

    PNG
    media_image4.png
    177
    639
    media_image4.png
    Greyscale


Bang teach the preparation of the hydrochloride salt of compound of Formula I’ using hydrochloric acid in an organic solvent (e.g., methanol, ethanol, propanol, isopropanol, butanol, ethyl acetate, acetone, tetrahydrofuran, acetonitrile, 1,4-dioxane and a mixture thereof) at a temperature of 0°C to 60°C, preferably 10°C to 40°C, more preferably at about 25°C [Page 8 Line 13-17]. Bang’s method of converting compound of Formula I’ to a salt form is the same method as claims 15 and 16, therefore, the disclosure of Bang meets the limitations of claims 15 and 16. 

Bang does not teach that the aprotic solvent is selected for the group consisting of acetonitrile, acetone, dichloromethane, chloroform, carbon tetrachloride, 1,4-dioxane, ethyl acetate, and tetrahydrofuran.  Moreover, Bang does not teach that the method produces the compound of formula I shown below. 


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale



Beaudry teaches an “aprotic solvent” refers to a solvent that does not donate hydrogen.  Moreover, Beaudry teaches that “polar aprotic solvent” refers to a solvent having high dielectric constants and high dipole movements that lack an acidic hydrogen, wherein non-limiting examples of polar aprotic solvents include tetrahydrofuran (“THF”), methyl THF, ethyl acetate (“EA”), acetone, dimethylformamide (“DMF”), acetonitrile (“ACN”), petroleum ether, N-methyl-2-pyrrolidone (“NMP”), and dimethyl sulfoxide [paragraph 0048].  
Please note:  Bang appears to describe the solvents such as dimethyl sulfoxide and DMF as polar protic solvents.  However, in view of Beaudry, as well as the instant specification, it would appear that these solvents are known polar aprotic solvents.  See also US Patent 10/253026, specifically claim 4.    

It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to substitute the solvent taught by Bang for another polar aprotic solvent such as THF or acetone in view of the teachings of Beaudry.  One would have been motivated to do so because Beaudry teaches that non-limiting examples of polar aprotic solvents include tetrahydrofuran (“THF”), methyl THF, ethyl acetate (“EA”), acetone, dimethylformamide (“DMF”), acetonitrile (“ACN”), petroleum ether, N-methyl-2-pyrrolidone (“NMP”), and dimethyl sulfoxide (paragraph 0048).  Thus, one would have a reasonable expectation of success that by substituting one polar aprotic solvent for another polar aprotic solvent, one would achieve an efficient synthesis of a compound of Formula I’.  

Regarding the lack of teaching of the synthesis of the claimed compound of formula I, it would be reasonable to assume that the compound of formula I would also be made in some type of quantity even a small amount since  Bang teaches using the same intermediates, the same base and similar polar aprotic solvents.  A careful review of the specification does not provide any specific examples of using different solvents and their impact on the formation of the compound of Formula I.   

Applicants are reminded that the office does not have the facilities and resources to provide the factual evidence needed in order to establish that the product of the prior art does not possess the same material, structural and functional characteristics of the claimed product.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the claimed product is different from those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,518,043 B2, published on 12/13/2016 in view of US Publication 2018/0230155, published 8/16/2018 hereafter referred to as “Beaudry”.

	Instant claim 1 recite a method for preparing the compound of formula I, which comprises the step of allowing the compound of formula II to react with the compound of formula III in an inert polar aprotic solvent system in the presence of a base, wherein X is tosyloxy (OTs), mesyloxy (OMs), trifluoromethane sulfonate, fluorosulfonate or halogen; and Y is ethenyl or halogenoethyl, wherein the inert polar aprotic solvent system comprises at least one solvent selected from the group consisting of acetonitrile, acetone, dichloromethane, chloroform, carbon tetrachloride, 1,4-dioxane, ethyl acetate, and tetrahydrofuran.
Instant claim 14 recite that the method of claim 1 also produces compound of Formula I’. 

	US 9518043 B2 recited a method for preparing the compound of Formula I’ in claim 1, which comprises the step of allowing the compound of formula II to react with the compound of formula III in an inert polar protic solvent in the presence of a base:

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

wherein X is tosyloxy (OTs), mesyloxy (OMs), trifluo romethane Sulfonate, fluorosulfonate or halogen; and Y is ethenyl or halogenoethyl. 

	US 9518043 B2 does not teach that the aprotic solvent is selected for the group consisting of acetonitrile, acetone, dichloromethane, chloroform, carbon tetrachloride, 1,4-dioxane, ethyl acetate, and tetrahydrofuran.  Moreover, US 9518043 B2 does not teach that the method produces the compound of formula I shown below. 


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale



Beaudry teaches an “aprotic solvent” refers to a solvent that does not donate hydrogen.  Moreover, Beaudry teaches that “polar aprotic solvent” refers to a solvent having high dielectric constants and high dipole movements that lack an acidic hydrogen, wherein non-limiting examples of polar aprotic solvents include tetrahydrofuran (“THF”), methyl THF, ethyl acetate (“EA”), acetone, dimethylformamide (“DMF”), acetonitrile (“ACN”), petroleum ether, N-methyl-2-pyrrolidone (“NMP”), and dimethyl sulfoxide [paragraph 0048].  
Please note:  US 9518043 B2 appears to describe the solvents such as dimethyl sulfoxide and DMF as polar protic solvents.  However, in view of Beaudry, as well as the instant specification, it would appear that these solvents are known polar aprotic solvents.  See also US Patent 10/253026, specifically claim 4.    

It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to substitute the solvent taught by US 9518043 B2 for another polar aprotic solvent such as THF or acetone in view of the teachings of Beaudry.  One would have been motivated to do so because Beaudry teaches that non-limiting examples of polar aprotic solvents include tetrahydrofuran (“THF”), methyl THF, ethyl acetate (“EA”), acetone, dimethylformamide (“DMF”), acetonitrile (“ACN”), petroleum ether, N-methyl-2-pyrrolidone (“NMP”), and dimethyl sulfoxide [paragraph 0048].  Thus, one would have a reasonable expectation of success that by substituting one polar aprotic solvent for another polar aprotic solvent, one would achieve an efficient synthesis of a compound of Formula I’.  
Regarding the lack of teaching of the synthesis of the claimed compound of formula I, US 9518043 B2 teaches using the same intermediates, the same base and similar polar aprotic solvents, it would be reasonable to assume that the compound of formula I would also be made in some type of quantity even a small amount.   A careful review of the specification does not provide any specific examples of using different solvents and their impact on the formation of the compound of Formula I.   

	
Instant claim 2 recite that the inert polar aprotic solvent system of method of claim 1 further comprises a solvent selected from the group consisting of N,N-dimethylformamide, N,N- dimethylacetamide, N-methylpyrrolidin-2-one, and dimethyl sulfoxide.
	US 9518043 B2 recited in claim 2, the method of claim 1, wherein the inert polar protic solvent is selected from the group consisting of N,N-dimethylformamide, N,N-dimethylacetamide, N-methylpyrroli din-2-one, dimethyl sulfoxide and a mixture thereof. Therefore, US 9518043 B2 meets the limitations of claim 2. 

	Instant claim 3 recite that the base of method of claim 1 is an alkali metal carbonate selected from the group consisting of sodium bicarbonate, potassium carbonate, cesium carbonate and a mixture thereof.
	US 9518043 B2 recited in claim 3 the method of claim 1, wherein the base is an alkali metal carbonate selected from the group consisting of Sodium bicarbonate, potassium carbonate, cesium carbonate and a mixture thereof. Therefore, US 9518043 B2 meets the limitations of claim 3.

	Instant claim 4 recite that the amount of base used in the method of claim 1 is 1 to 5 mole equivalents based on 1 mole equivalent of the compound of formula II.
	US 9518043 B2 recited in claim 4 the method of claim 1, wherein the base is used in an amount of 1 to 5 mole equivalents based on 1 mole equivalent of the compound of formula II. Therefore, US 9518043 B2 meets the limitations of claim 4.

	Instant claim 5 recite a method of preparing compound of formula II includes (i) subjecting a compound of formula VII to a reaction with a halogenating agent in the presence of an organic base to produce the compound of formula VI, which is then subjected to a reaction with a compound of formula VIII to obtain the compound of formula V; and (ii) subjecting the compound of formula V to a reaction with an ammonia solution in a polar protic solvent.
	US 9518043 B2 recited in claim 5 the method of claim 1, wherein the compound of formula II is prepared by (i) Subjecting a compound of formula VII to a reaction with a halogenating agent in the presence of an organic base to produce the compound of formula VI, which is then subjected to a reaction with a compound of formula VIII to obtain the compound of formula V; and (ii) Subjecting the compound of formula V to a reaction with an ammonia Solution in a polar protic solvent:

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

Therefore, US 9518043 B2 meets each single limitation of claim 5.

	Instant claim 6 recite that the organic base of claim 5 is selected from the group consisting of diisopropylamine, triethylamine, diisopropylethylamine, diethylamine, pyridine, 4- dimethylpyridine, morpholine and a mixture thereof.
	US 9518043 B2 recited in claim 6 the method of claim 5, wherein the organic base is selected from the group consisting of diisopropylamine, triethylamine, diisopropylethylamine, diethylamine, pyridine, 4-dimethylpyridine, morpholine and a mixture thereof. Therefore, US 9518043 B2 meets the limitations of claim 6.

	Instant claim 7 recite that the halogenating agent of claim 5 is selected from the group consisting of thionyl chloride, phosphorus oxychloride and a mixture thereof.
	US 9518043 B2 recited in claim 7 the method of claim 5, wherein the halogenating agent is selected from the group consisting of thionyl chloride, phosphorus oxychloride and a mixture thereof. Therefore, US 9518043 B2 meets the limitations of claim 7.

	Instant claim 8 recite that the polar protic solvent of claim 5 is selected from the group consisting of methanol, ethanol, propanol and a mixture thereof.
	US 9518043 B2 recited in claim 8 the method of claim 5, wherein the polar protic solvent is selected from the group consisting of methanol, ethanol, propanol and a mixture thereof. Therefore, US 9518043 B2 meets the limitations of claim 8.

	Instant claim 9 recite the preparation of compound of formula III by allowing the compound of formula IX or its salt to react with the compound of formula X in the presence of a base or an amide coupling agent, wherein X and Y are the same as defined in claim 1; and Z is halogen or hydroxyl.
	US 9518043 B2 recited in claim 9 the method of claim 1, wherein the compound of formula III is prepared by allowing the compound of formula IX or its salt to react with the compound of formula X in the presence of a base or an amide coupling agent:

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

wherein X and Y are the same as defined in claim 1; and Z is halogen or hydroxyl. Therefore, US 9518043 B2 meets the limitations of claim 9.

Instant claim 10 recite that the reaction between the compound of formula (IX) or its salt and the compound of formula (X) is conducted in an organic solvent or a mixture of an organic solvent and water; and the organic solvent is tetrahydrofuran, ethyl acetate, acetone, 1,4-dioxane, acetonitrile, dichloromethane, carbon tetrachloride, chloroform, NN-dimethyl formamide or dimethylsulfoxide.
US 9518043 B2 recited in claim 10 that the reaction between the compound of formula (IX) or its salt and the compound of formula (X) is conducted in an organic solvent or a mixture of an organic solvent and water; and the organic Solvent is tetrahydrofuran, ethyl acetate, acetone, 1,4-dioxane, acetonitrile, dichloromethane, carbon tetrachloride, chloroform, N,N-dimethyl formamide or dimethylsulfoxide. Therefore, US 9518043 B2 meets the limitations of claim 10.

	Instant claim 11 recite that the base used in the reaction between the compound of formula (IX) or its salt and the compound of formula (X) is selected from the group consisting of sodium carbonate, sodium bicarbonate, calcium carbonate, potassium carbonate, sodium hydroxide, potassium hydroxide, cesium carbonate, diisopropylamine, triethylamine, diisopropylethylamine, diethylamine, and a mixture thereof.
US 9518043 B2 recited in claim 11 that the base used in the reaction between the compound of formula (IX) or its salt and the compound of formula (X) is selected from the group consisting of sodium carbonate, Sodium bicarbonate, calcium carbonate, potassium carbonate, Sodium hydroxide, potassium hydroxide, cesium carbonate, diisopropylamine, triethylamine, diisopropylethylamine, diethylamine, and a mixture thereof. Therefore, US 9518043 B2 meets the limitations of claim 11.

Instant claim 12 recite that the amide coupling agent of claim 9 is selected from the group 1- ethyl-3-(3-dimethylaminopropyl)carbodiimide, hydroxybenzotriazole, 0-(7- azabenzotriazol-1-yl)-N,N,N',N'-tetramethyluronium hexafluorophosphate, N,N'- dicyclohexylcarboimide, 1-hydroxy-7-azabenzotriazole, N-N'-diisopropylcarboimide, (benzotriazol-1-yloxy)tris(dimethylamino)phosphonium hexafluorophosphate and a mixture thereof.
US 9518043 B2 recited in claim 12 the method of claim 9, wherein the amide coupling agent is selected from the group 1-ethyl-3-(3-dimethylam inopropyl)carbodiimide, hydroxybenzotriazole, O-(7- azabenzotriazol-1-yl)-N.N.N',N'-tetramethyluronium hexafluorophosphate, N,N'-dicyclohexylcarboimide, 1-hy droxy-7-azabenzotriazole, N-N'-diisopropylcarboimide, (benzotriazol-1-yloxy)tris(dimethylamino)phosphonium hexafluorophosphate and a mixture thereof. Therefore, US 9518043 B2 meets the limitations of claim 12.

Instant claim 13 recite that the salt of the compound of formula (IX) is a hydrochloride or hydrobromide salt.
US 9518043 B2 recited in claim 13 The method of claim 9, wherein the salt of the compound of formula (IX) is a hydrochloride or hydrobromide salt. Therefore, US 9518043 B2 meets the limitations of claim 13.


Claims 15 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 15 of U.S. Patent No. 8,859,767 B2. 

	Instant claims 15 and 16 recite a method of converting compound of Formula I to a salt form, wherein the salt form is obtained by reacting the compound of Formula I with an acid selected from the group consisting of HCl, HBr, and MsOH.
	The instant specification discloses that the process of converting compound of Formula I to a salt form involved converting compound of Formula I’ to a salt form because the reaction produced a mixture of compounds Formula I and I’ as specified by instant specification: 

    PNG
    media_image4.png
    177
    639
    media_image4.png
    Greyscale

US 8859767 B2 recited in claim 1 step 6 a method of preparing hydrochloride salt of compound Formula I’. The method includes subjecting the compound of formula I’ to a reaction with hydrochloric acid to produce the salt of Formula I’:

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

US 8859767 B2 recited in claim 15 that the process of converting compound of Formula I’ to a salt is conducted in an organic solvent selected from the group consisting of methanol, ethanol, propanol, isopropanol, butanol, ethyl acetate, acetone, tetrahydrofuran, acetonitrile, 1,4-dioxane and a mixture thereof.
Therefore, US 8859767 B2 meets the limitation of claims 15 and 16. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANAHIL MIRGHANI ALI ABDALHAMEED whose telephone number is (571)272-1242. The examiner can normally be reached M-F 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Leong can be reached on 571-270-1292. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.M.A./Examiner, Art Unit 4162                                                                                                                                                                                                        
/BRANDON J FETTEROLF/Supervisory Patent Examiner, Art Unit 1622